Dismiss and Opinion Filed June 14, 2021




                                          In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00398-CR
                                No. 05-21-00399-CR
                                No. 05-21-00400-CR
                                No. 05-21-00401-CR
                                No. 05-21-00402-CR

               DEMARCUS MONTRANZE WRIGHT, Appellant
                                            V.
                        THE STATE OF TEXAS, Appellee

              On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
  Trial Court Cause Nos. F95-02649-RP, F95-02650-RP, F95-02651-RP, F95-
                         02652-RP & F95-02653-RP

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Carlyle
      Demarcus Montranze Wright filed pro se notices of appeal on May 21, 2021,

stating he wished to challenge “an improper sentence” in these appeals. We dismiss

these appeals for lack of jurisdiction.

      On October 27, 1995, appellant entered guilty pleas to engaging in organized

crime, two aggravated robberies with a deadly weapon, and two murders, all

pursuant to a plea bargain agreement with the State. The trial court found Wright
guilty and sentenced him to life in prison for each offense. Wright initially sought to

appeal his convictions with this Court, but we dismissed the appeals on April 5,

1996, because he had waived his right to appeal in the plea bargain agreement. The

mandates issued on July 8, 1996.

        A convicted person must timely file a notice of appeal to invoke this court’s

jurisdiction. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In the

absence of a timely filed notice of appeal, we have no option other than to dismiss

the appeal. Id. Wright’s May 21, 2021 notices of appeal were untimely, we lack

jurisdiction over these appeals, and we must dismiss these appeals for want of

jurisdiction.1




210398f.u05
210399f.u05                                             /Cory L. Carlyle//
210400f.u05                                             CORY L. CARLYLE
210401f.u05                                             JUSTICE
210402f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




        1
           We note that Wright may file collateral attacks on his final felony convictions by way of an article
11.07 writ. See TEX. CODE CRIM. PROC. art. 11.07, § 3. Texas criminal procedure generally provides that
11.07 writs be filed on a prescribed form available at https://www.txcourts.gov/cca/practice-before-the-
court/forms/ or in Appendix E to the Texas Code of Criminal Procedure. And though the writ is filed in the
trial court that sentenced him, only the Texas Court of Criminal Appeals has the authority to grant relief in
a post-conviction habeas corpus proceeding where there is a final felony conviction. Board of Pardons &
Paroles ex rel. Keene v. Court of Appeals, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); Ex parte Hoang,
872 S.W.2d 694, 697 (Tex. Crim. App. 1993); Ex parte Alexander, 685 S.W.2d 57, 60 (Tex. Crim. App.
1985).
                                                     –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DEMARCUS MONTRANZE                           On Appeal from the 203rd Judicial
WRIGHT, Appellant                            District Court, Dallas County, Texas
                                             Trial Court Cause No. F95-02649-
No. 05-21-00398-CR          V.               RP.
                                             Opinion delivered by Justice Carlyle.
THE STATE OF TEXAS, Appellee                 Justices Schenck and Reichek
                                             participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered this 14th day of June, 2021.




                                       –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DEMARCUS MONTRANZE                           On Appeal from the 203rd Judicial
WRIGHT, Appellant                            District Court, Dallas County, Texas
                                             Trial Court Cause No. F95-02650-
No. 05-21-00399-CR          V.               RP.
                                             Opinion delivered by Justice Carlyle.
THE STATE OF TEXAS, Appellee                 Justices Schenck and Reichek
                                             participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered this 14th day of June, 2021.




                                       –4–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DEMARCUS MONTRANZE                           On Appeal from the 203rd Judicial
WRIGHT, Appellant                            District Court, Dallas County, Texas
                                             Trial Court Cause No. F95-02651-
No. 05-21-00400-CR          V.               RP.
                                             Opinion delivered by Justice Carlyle.
THE STATE OF TEXAS, Appellee                 Justices Schenck and Reichek
                                             participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered this 14th day of June, 2021.




                                       –5–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DEMARCUS MONTRANZE                           On Appeal from the 203rd Judicial
WRIGHT, Appellant                            District Court, Dallas County, Texas
                                             Trial Court Cause No. F95-02652-
No. 05-21-00401-CR          V.               RP.
                                             Opinion delivered by Justice Carlyle.
THE STATE OF TEXAS, Appellee                 Justices Schenck and Reichek
                                             participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered this 14th day of June, 2021.




                                       –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DEMARCUS MONTRANZE                           On Appeal from the 203rd Judicial
WRIGHT, Appellant                            District Court, Dallas County, Texas
                                             Trial Court Cause No. F95-02653-
No. 05-21-00402-CR          V.               RP.
                                             Opinion delivered by Justice Carlyle.
THE STATE OF TEXAS, Appellee                 Justices Schenck and Reichek
                                             participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered this 14th day of June, 2021.




                                       –7–